Citation Nr: 0205712	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  97-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957.

By rating decision dated in September 1958, the Newark, New 
Jersey, Regional Office (RO) of the Veterans Administration, 
now the Department of Veterans Affairs (VA), denied service 
connection for a heart disorder.  The veteran was notified of 
that decision, and of appellate procedures, by letter dated 
that same month; he did not file a timely appeal therefrom, 
and the RO's decision therefore became final.

Following a request by the veteran in June 1996 that his 
claim of entitlement to service connection for a heart 
disorder be reopened, the RO, in January 1997, held that new 
and material evidence had not been submitted that would 
reopen that claim.  In June 1998, the Board remanded the 
claim, and, in December 2000, determined that new and 
material evidence had not been submitted, and that the claim 
had not been reopened.  By means of an Order dated in August 
2001, the United States Court of Appeals for Veterans Claims 
(Court), pursuant to a motion by VA, vacated the Board's 
December 2000 decision, and remanded the claim for action in 
accordance with that motion.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been obtained, and the case is ready 
for appellate review.

2.  Service connection for a heart disorder was denied by 
rating decision in September 1958; the veteran was notified 
of that decision, and of appellate rights and procedures, but 
did not perfect a timely appeal.

3.  Additional evidence submitted since September 1958 does 
not tend to show the presence of current disability related 
to service and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  A September 1958 rating decision, whereby service 
connection for a heart disorder was denied, is final.  38 
U.S.C. 3305; VA Regulation 1008; effective January 1, 1958, 
to December 31, 1958.

2.  Evidence received since September 1958 is not new and 
material, and the veteran's claim for service connection for 
a heart disorder has not been reopened.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1131, 5107, 5108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim, 
and that he has not indicated the existence of any pertinent 
evidence, with specific reference to the question of the 
submission of new and material evidence, that has not already 
been obtained or requested.  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran; in fact, it appears that all evidence identified by 
the veteran relative to this claim, to include both private 
and VA medical records, has been obtained and associated with 
the claims folder.  The Board accordingly concludes that the 
RO has either complied with, or gone beyond, these 
provisions.  In particular, the Board notes that, pursuant to 
the Court's remand of this case, the Board advised the 
veteran's representative on several occasions that additional 
evidence could be submitted on her client's behalf; no such 
evidence was thereafter received.

Moreover, the veteran has been advised several times of the 
laws and regulations pertaining to the issue of whether new 
and material evidence has been submitted, by means of rating 
decisions, a statement of the case, and supplemental 
statements of the case.  In addition, the December 2000 Board 
decision that was the subject of Court review discussed all 
pertinent laws, regulations, and judicial decisions.  
Clearly, the veteran was informed of the necessity to submit 
new and material evidence and the definition of new and 
material evidence.  The Board therefore finds that the RO has 
complied with both the duty to assist and the duty to notify 
provisions of the VCAA, implementing regulations, and 
internal VA guidance, and that, in light of all of these 
considerations, it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384.

II.  Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).  See also 38 U.S.C. 3305; VA 
Regulation 1008; effective January 1, 1958, to December 31, 
1958.  Governing statutory and regulatory provisions 
stipulate that both unappealed rating decisions and decisions 
of the Board are final, and may be reopened only upon the 
receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. § 5108 (West 1991); see also 
38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

In the instant case, service connection for a heart disorder 
was denied by the RO in September 1958, following review of 
the veteran's service medical records, private treatment 
records dated in 1957 and 1958, a VA examination report dated 
in February 1958, and a VA hospitalization report dated in 
August 1958.  In brief, the service medical records included 
February 1956 and March 1956 ECG reports, noting abnormal 
findings of an inverted T wave; a March 1956 medical record 
noting recurrent complaints by the veteran of chest pain and 
some dyspnea on exertion, as well as a history of abnormal 
ECG; an April 1956 cardiac clinic report noting an unusual 
ECG, no hypertension, no friction rub, no significant 
murmurs, a cardiac fluoroscopy within normal limits, and an 
impression by the examiner that there was no evidence of 
heart disease; and a June 1957 pre-discharge examination 
report that was negative for complaints or findings of a 
heart disorder.  The private treatment records note that ECGs 
revealed T wave abnormalities.  In the private physician's 
opinion, these abnormalities were not diagnostic, but were 
compatible with myocardial damage of coronary origin.  The 
1958 VA examination report notes the veteran's complaints of 
shortness of breath, and indicates that X-ray findings 
revealed a normal chest, with a diagnosis of abnormal ECGs 
without clinical evidence of heart disease.  The 1958 VA 
hospitalization report notes the veteran's complaints of 
shortness of breath and chest pain, and indicates abnormal 
ECG findings and a diagnosis of non-cardiac pain in the 
thorax.  The examiner stated that the veteran's ongoing chest 
pain was not organic in nature, but rather that the ECG 
abnormalities were functional in origin, and were probably 
due to autonomic nervous system dysfunction.  

Upon consideration of this evidence, the RO denied service 
connection for a heart disorder, finding that the evidence 
was negative for a current diagnosis of organic heart disease 
related to service.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter dated September 5, 1958; he did not perfect an 
appeal of the RO's decision, which, as indicated above, 
became final.  38 U.S.C. 3305; VA Regulation 1008; effective 
January 1, 1958, to December 31, 1958.  As discussed above, 
it can be reopened only upon the submission of evidence that 
is both new and material.

In June 1996, the veteran requested that his claim of service 
connection for a heart disorder be reopened.  The evidence 
received since September 1958 includes service medical 
records, received by VA in June 1997; a letter from the 
veteran's wife, apparently to the veteran, dated in January 
1956 and referencing what appear to be unidentified medical 
problems reported to her by the veteran; a VA hospitalization 
report dated in August 1958; the veteran's Form W-2, 
Withholding Tax Statement, for 1958; private treatment 
reports dated from 1994 to 1996; the report of an August 1996 
VA examination; VA treatment records dated in 1996 and 1997; 
the transcript of a June 1997 personal hearing; and a 
statement from the veteran's sister-in-law, received by VA in 
June 1997.

Initially, the Board notes that the copies of service medical 
records, and of the report of the August 1958 VA 
hospitalization, submitted by the veteran in support of his 
request that his claim be reopened, are duplicative of 
evidence that was considered by the RO in September 1958; as 
such, these records do not constitute new evidence.

With regard to the Form W-2 for 1958, submitted by the 
veteran on the premise, according to him, that it 
demonstrates "the extent of my [military service] cut short 
by discharge because of my heart condition," this document 
merely shows that total wages of $11.70 were paid in 1958, 
and that no Federal income tax had been withheld; it in no 
way provides any other information, nor can any other facts 
be inferred from this document.  It does not demonstrate the 
onset or aggravation of a heart disorder in service, or 
otherwise relate a heart disorder to service.  As such, it is 
not material to the veteran's claim.

The private treatment records dated from 1994 to 1996 show 
that the veteran was seen for various complaints, including a 
heart disorder.  Specifically, he was seen in September 1994 
with complaints of chest pain, some neck discomfort, and 
shortness of breath for several days; impressions included 
unstable angina, coronary atherosclerotic heart disease, and 
hypertension.  In August 1995, the exercise portion of a 
stress test failed to reveal any definitive evidence of 
myocardial ischemia; the thallium stress scan revealed an 
inferior wall defect consistent with ischemia.  In April 
1996, he was seen with complaints of chest and arm 
discomfort.  A history of myocardial infarction in 1980 was 
noted.  He underwent diagnostic cardiac catheterization; 
diagnoses included hypertension and transient ischemic attack 
by history.

Private treatment records also show that, in May 1996, the 
veteran underwent percutaneous transluminal coronary 
angioplasty (PTCA), which revealed a mild degree of lesion of 
the left anterior descending and right coronary arteries.  
The veteran reported lightheadedness and nausea associated 
with sharp chest pain.  His history of myocardial infarction 
in 1980 was noted.  Diagnoses included chest pain of unclear 
etiology with mild coronary artery disease.  In June 1996, he 
was seen with complaints of fatigue and chest pain.  An 
exercise stress test was abnormal, revealing evidence of 
inferoposterior and lateral infarctions with no evidence of 
peri-infarction ischemia; there was chest pain at peak 
exercise, resolving within several seconds.  There were no 
EKG changes to suggest underlying ischemia.  The diagnosis 
was atypical chest pain, status post PTCA.  

This evidence is new, in that it had not previously been 
associated with the veteran's claims folder.  However, it is 
not material, in that it doesn't tend to demonstrate the 
onset or aggravation of a heart disorder in service, to 
include the presumption thereof, nor does it otherwise relate 
the current manifestation of a heart disorder to service.  
Rather, the evidence merely shows the presence of a heart 
disorder as of approximately 1994, or more than 35 years 
following the veteran's separation from service.

The VA treatment records dated in 1996 and 1997 show that the 
veteran was seen for various complaints, to include a heart 
disorder.  In particular, a January 1996 outpatient treatment 
report notes his complaints of frequent chest pains, and an 
assessment to include coronary artery disease and stable 
angina.  A June 1996 treatment record notes his history of 
coronary artery disease with severe angioplasties, with an 
assessment of coronary artery disease.  These records, like 
the private medical records discussed above, are new but are 
not material, in that they simply reflect the manifestation 
of a heart disorder in 1996 and 1997, but do not demonstrate 
that any such disorder had been incurred in or aggravated by 
service, or could be presumed to have been incurred during 
service, or that a heart disorder was otherwise related to 
service.

Likewise, the report of the August 1996 VA examination merely 
reflects the veteran's complaints of periodic chest pain and 
shortness of breath upon exertion, with diagnoses to include 
coronary artery disease, status post myocardial infarction 
and cardiac arrest in 1980.  The report is new evidence, but 
is not material, since, as with the other medical evidence 
submitted by the veteran in support of his request that his 
claim be reopened, it does no more than present current 
information.

The Board notes that the medical evidence dated between 1994 
and 1997 references a post-service history of heart problems 
that began on or about 1980.  Even if the Board was to 
assume, for the purpose of this discussion only, that a heart 
disorder was in fact manifested at that time, such 
information is still not material, as defined above, inasmuch 
as this information, both in and of itself and when viewed in 
conjunction with the other medical evidence associated with 
the claims folder since September 1958, does not demonstrate 
that the manifestation of a heart disorder at that time 
either began in, or was aggravated by, service, or could be 
presumed to have been incurred in service, or was otherwise 
related to service.

The lay evidence received since September 1958, consisting of 
the January 1956 letter purportedly from the veteran's wife, 
the statement dated in June 1997 from his sister-in-law, and 
the testimony presented by him and his wife at a personal 
hearing in June 1997, is to the effect that the veteran had 
complaints of chest pain both during service and thereafter.  
These statements, however, are not supported by medical 
expertise; neither the veteran, his wife, nor his sister-in-
law have indicated that they have the medical training that 
would render their comments probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  These statements, while new, are 
not material, either in and of themselves or in conjunction 
with the other evidence submitted since September 1958, in 
that they do not demonstrate with any probative value that 
the veteran's heart disorder was incurred in or aggravated by 
service, or could be presumed to have been incurred during 
service, or is otherwise related to that service.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a heart disorder has not 
been reopened.  The veteran's claim for service connection 
for a heart disorder remains denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

